1
2
3
4
5
6
7
8
9
10                           UNITED STATES DISTRICT COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12
13   JUSTIN EVANS, individually and on                  Case No.: 19-cv-01985-MMA (JLB)
     behalf of others similarly situated,
14
                                       Plaintiff,       ORDER (1) GRANTING JOINT
15                                                      MOTION FOR A STIPULATED
     v.                                                 PROTECTIVE ORDER; AND (2)
16
                                                        ENTERING PROTECTIVE ORDER
     CAPITAL ONE FINANCIAL
17
     CORPORATION,
                                                        [ECF No. 21]
18                                  Defendants.
19
20
21         Before the Court is the parties’ Joint Motion for a Stipulated Protective Order. (ECF
22   No. 21.) For good cause shown, the Joint Motion is GRANTED except as to the final
23   sentence of Paragraph 9.2 and the following Protective Order is entered as modified:
24                                   PROTECTIVE ORDER
25   1.    PURPOSES AND LIMITATIONS
26         Disclosure and discovery activity in this action are likely to involve production of
27   confidential, proprietary, or private information for which special protection from public
28   disclosure and from use for any purpose other than prosecuting this litigation may be

                                                    1
                                                                            19-cv-01985-MMA (JLB)
1    warranted. The Parties acknowledge that this Order does not confer blanket protections on
2    all disclosures or responses to discovery and that the protection it affords from public
3    disclosure and use extends only to the limited information or items that are entitled to
4    confidential treatment under the applicable legal principles.         The Parties further
5    acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order does
6    not entitle them to file confidential information under seal.
7    2.    DEFINITIONS
8          2.1    Challenging Party: a Party or Non-Party that challenges the designation of
9    information or items under this Order.
10         2.2    “CONFIDENTIAL” Information or Items: information (regardless of how it
11   is generated, stored or maintained) or tangible things that qualify for protection under
12   Federal Rule of Civil Procedure 26(c).
13         2.3    Counsel (without qualifier): Outside Counsel of Record and House Counsel
14   (as well as their support staff).
15         2.4    Designating Party: a Party or Non-Party that designates information or items
16   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
17         2.5    Disclosure or Discovery Material: all items or information, regardless of the
18   medium or manner in which it is generated, stored, or maintained (including, among other
19   things, testimony, transcripts, and tangible things) that are produced or generated in
20   disclosures or responses to discovery in this matter.
21         2.6    Expert: a person with specialized knowledge or experience in a matter
22   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
23   expert witness or as a consultant in this action.
24         2.7    House Counsel: attorneys who are employees of a party to this action. House
25   Counsel does not include Outside Counsel of Record or any other outside counsel.
26         2.8    Non-Party: any natural person, partnership, corporation, association, or other
27   legal entity not named as a Party to this action.
28         2.9    Outside Counsel of Record: attorneys who are not employees of a party to

                                                   2
                                                                             19-cv-01985-MMA (JLB)
1    this action but are retained to represent or advise a party to this action and have appeared
2    in this action on behalf of that party or are affiliated with a law firm which has appeared
3    on behalf of that party.
4           2.10 Party:     any party to this action, including all of its officers, directors,
5    employees, consultants, retained experts, and Outside Counsel of Record (and their support
6    staffs).
7           2.11 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
8    Material in this action.
9           2.12 Professional Vendors: persons or entities that provide litigation support
10   services   (e.g.,    photocopying,   videotaping,   translating,   preparing   exhibits   or
11   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
12   their employees and subcontractors.
13          2.13 Protected Material: any Disclosure or Discovery Material that is designated
14   as “CONFIDENTIAL.”
15          2.14 Receiving Party: a Party that receives Disclosure or Discovery Material from
16   a Producing Party.
17   3.     SCOPE
18          The protections conferred by this Stipulation and Order cover not only Protected
19   Material (as defined above), but also (1) any information copied or extracted from
20   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
21   Material; and (3) any testimony, conversations, or presentations by Parties or their Counsel
22   that might reveal Protected Material.       However, the protections conferred by this
23   Stipulation and Order do not cover the following information: (a) any information that is
24   in the public domain at the time of disclosure to a Receiving Party or becomes part of the
25   public domain after its disclosure to a Receiving Party as a result of publication not
26   involving a violation of this Order, including becoming part of the public record through
27   trial or otherwise; and (b) any information known to the Receiving Party prior to the
28   disclosure or obtained by the Receiving Party after the disclosure from a source who

                                                  3
                                                                             19-cv-01985-MMA (JLB)
1    obtained the information lawfully and under no obligation of confidentiality to the
2    Designating Party. Any use of Protected Material at trial shall be governed by a separate
3    agreement or order.
4    4.    DURATION
5          Even after final disposition of this litigation, the confidentiality obligations imposed
6    by this Order shall remain in effect until a Designating Party agrees otherwise in writing
7    or a court order otherwise directs. Final disposition shall be deemed to be the later of (1)
8    dismissal of all claims and defenses in this action, with or without prejudice; and (2) final
9    judgment herein after the completion and exhaustion of all appeals, rehearings, remands,
10   trials, or reviews of this action, including the time limits for filing any motions or
11   applications for extension of time pursuant to applicable law.
12   5.    DESIGNATING PROTECTED MATERIAL
13         5.1    Exercise of Restraint and Care in Designating Material for Protection. A party
14   or non-party subject to this Protective Order may only designate documents or other
15   information in this action as confidential if the designating party or non-party has an
16   articulable, good faith basis to believe that each document or other information designated
17   as confidential qualifies for protection under Federal Rule of Civil Procedure 26(c).
18         Mass, indiscriminate, or routinized designations are prohibited. Designations that
19   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
20   to unnecessarily encumber or retard the case development process or to impose
21   unnecessary expenses and burdens on other parties) expose the Designating Party to
22   sanctions.
23         If it comes to a Designating Party’s attention that information or items that it
24   designated for protection do not qualify for protection, that Designating Party must
25   promptly notify all other Parties that it is withdrawing the mistaken designation.
26         5.2    Manner and Timing of Designations. Except as otherwise provided in this
27   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
28   ordered, Disclosure or Discovery Material that qualifies for protection under this Order

                                                   4
                                                                               19-cv-01985-MMA (JLB)
1    must be clearly so designated before the material is disclosed or produced.
2          Designation in conformity with this Order requires:
3                (a) for information in documentary form (e.g., paper or electronic documents,
4          but excluding transcripts of depositions or other pretrial or trial proceedings), that
5          the Producing Party affix the legend “CONFIDENTIAL” to each page that contains
6          protected material. If only a portion or portions of the material on a page qualifies
7          for protection, the Producing Party also must clearly identify the protected portion(s)
8          (e.g., by making appropriate markings in the margins).
9                A Party or Non-Party that makes original documents or materials available for
10         inspection need not designate them for protection until after the inspecting Party has
11         indicated which material it would like copied and produced. During the inspection
12         and before the designation, all of the material made available for inspection shall be
13         deemed “CONFIDENTIAL.”             After the inspecting Party has identified the
14         documents it wants copied and produced, the Producing Party must determine which
15         documents, or portions thereof, qualify for protection under this Order. Then, before
16         producing the specified documents, the Producing Party must affix the
17         “CONFIDENTIAL” legend to each page that contains Protected Material. If only a
18         portion or portions of the material on a page qualifies for protection, the Producing
19         Party also must clearly identify the protected portion(s) (e.g., by making appropriate
20         markings in the margins).
21               (b) for testimony given in deposition or in other pretrial or trial proceedings,
22         that the Designating Party identify on the record, before the close of the deposition,
23         hearing, or other proceeding, all protected testimony.
24               (c) for information produced in some form other than documentary and for
25         any other tangible items, that the Producing Party affix in a prominent place on the
26         exterior of the container or containers in which the information or item is stored the
27         legend “CONFIDENTIAL.” If only a portion or portions of the information or item
28         warrant protection, the Producing Party, to the extent practicable, shall identify the

                                                  5
                                                                              19-cv-01985-MMA (JLB)
1          protected portion(s).
2          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
3    to designate qualified information or items does not, standing alone, waive the Designating
4    Party’s right to secure protection under this Order for such material.           Upon timely
5    correction of a designation, the Receiving Party must make reasonable efforts to assure that
6    the material is treated in accordance with the provisions of this Order.
7    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
8          6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation
9    of confidentiality at any time. Unless a prompt challenge to a Designating Party’s
10   confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
11   unnecessary economic burdens, or a significant disruption or delay of the litigation, a Party
12   does not waive its right to challenge a confidentiality designation by electing not to mount
13   a challenge promptly after the original designation is disclosed.
14         6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
15   process by providing written notice of each designation it is challenging and describing the
16   basis for each challenge. To avoid ambiguity as to whether a challenge has been made, the
17   written notice must recite that the challenge to confidentiality is being made in accordance
18   with this specific paragraph of the Protective Order. The parties shall attempt to resolve
19   each challenge in good faith and must begin the process by conferring directly (in voice to
20   voice dialogue; other forms of communication are not sufficient) within 14 days of the date
21   of service of notice. In conferring, the Challenging Party must explain the basis for its
22   belief that the confidentiality designation was not proper and must give the Designating
23   Party an opportunity to review the designated material, to reconsider the circumstances,
24   and, if no change in designation is offered, to explain the basis for the chosen designation.
25   A Challenging Party may proceed to the next stage of the challenge process only if it has
26   engaged in this meet and confer process first or establishes that the Designating Party is
27   unwilling to participate in the meet and confer process in a timely manner.
28         6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court

                                                   6
                                                                                19-cv-01985-MMA (JLB)
1    intervention, the Designating Party shall file and serve a motion to retain confidentiality
2    within 21 days of the initial notice of challenge or within 14 days of the parties agreeing
3    that the meet and confer process will not resolve their dispute, whichever is earlier. Each
4    such motion must be accompanied by a competent declaration affirming that the movant
5    has complied with the meet and confer requirements imposed in the preceding paragraph.
6    Failure by the Designating Party to make such a motion including the required declaration
7    within 21 days (or 14 days, if applicable) shall automatically waive the confidentiality
8    designation for each challenged designation. In addition, the Challenging Party may file a
9    motion challenging a confidentiality designation at any time if there is good cause for doing
10   so, including a challenge to the designation of a deposition transcript or any portions
11   thereof. Any motion brought pursuant to this provision must be accompanied by a
12   competent declaration affirming that the movant has complied with the meet and confer
13   requirements imposed by the preceding paragraph. The burden of persuasion in any such
14   challenge proceeding shall be on the Designating Party. Frivolous challenges, and those
15   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens
16   on other parties) may expose the Challenging Party to sanctions. Unless the Designating
17   Party has waived the confidentiality designation by failing to file a motion to retain
18   confidentiality as described above, all parties shall continue to afford the material in
19   question the level of protection to which it is entitled under the Producing Party’s
20   designation until the court rules on the challenge.
21   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
22         7.1    Basic Principles. A Receiving Party may use Protected Material that is
23   disclosed or produced by another Party or by a Non-Party in connection with this case only
24   for prosecuting, defending, or attempting to settle this litigation. Such Protected Material
25   may be disclosed only to the categories of persons and under the conditions described in
26   this Order. When the litigation has been terminated, a Receiving Party must comply with
27   the provisions of section 13 below (FINAL DISPOSITION).
28         Protected Material must be stored and maintained by a Receiving Party at a location

                                                   7
                                                                              19-cv-01985-MMA (JLB)
1    and in a secure manner that ensures that access is limited to the persons authorized under
2    this Order.
3          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
4    ordered by the court or permitted in writing by the Designating Party, a Receiving Party
5    may disclose any information or item designated “CONFIDENTIAL” only to:
6                  (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
7          employees of said Outside Counsel of Record to whom it is reasonably necessary to
8          disclose the information for this litigation and who have signed the
9          “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
10         A;
11                 (b) the officers, directors, and employees (including House Counsel) of the
12         Receiving Party to whom disclosure is reasonably necessary for this litigation and
13         who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14                 (c) Experts (as defined in this Order) of the Receiving Party to whom
15         disclosure is reasonably necessary for this litigation and who have signed the
16         “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17                 (d) the court and its personnel;
18                 (e) court reporters and their staff, professional jury or trial consultants, mock
19         jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
20         litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
21         (Exhibit A);
22                 (f) during their depositions, witnesses in the action to whom disclosure is
23         reasonably necessary and who have signed the “Acknowledgment and Agreement
24         to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
25         ordered by the court. Pages of transcribed deposition testimony or exhibits to
26         depositions that reveal Protected Material must be separately bound by the court
27         reporter and may not be disclosed to anyone except as permitted under this Stipulated
28         Protective Order.

                                                      8
                                                                                19-cv-01985-MMA (JLB)
1                   (g) the author or recipient of a document containing the information or a
2             custodian or other person who otherwise possessed or knew the information.
3    8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
4             OTHER LITIGATION
5             If a Party is served with a subpoena or a court order issued in other litigation that
6    compels disclosure of any information or items designated in this action as
7    “CONFIDENTIAL,” that Party must:
8                   (a) promptly notify in writing the Designating Party. Such notification shall
9             include a copy of the subpoena or court order;
10                  (b) promptly notify in writing the party who caused the subpoena or order to
11            issue in the other litigation that some or all of the material covered by the subpoena
12            or order is subject to this Protective Order. Such notification shall include a copy of
13            this Stipulated Protective Order; and
14                  (c) cooperate with respect to all reasonable procedures sought to be pursued
15            by the Designating Party whose Protected Material may be affected.
16            If the Designating Party timely seeks a protective order, the Party served with the
17   subpoena or court order shall not produce any information designated in this action as
18   “CONFIDENTIAL” before a determination by the court from which the subpoena or order
19   issued, unless the Party has obtained the Designating Party’s permission. The Designating
20   Party shall bear the burden and expense of seeking protection in that court of its
21   confidential material – and nothing in these provisions should be construed as authorizing
22   or encouraging a Receiving Party in this action to disobey a lawful directive from another
23   court.
24   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
25            IN THIS LITIGATION
26            9.1   Non-Party Documents Produced by Non-Party. The terms of this Order are
27   applicable to information produced by a Non-Party in this action and designated as
28   “CONFIDENTIAL.” Such information produced by Non-Parties in connection with this

                                                      9
                                                                                 19-cv-01985-MMA (JLB)
1    litigation is protected by the remedies and relief provided by this Order. Nothing in these
2    provisions should be construed as prohibiting a Non-Party from seeking additional
3    protections.
4          9.2      Non-Party Documents Produced by a Party. In the event that a Party is
5    required, by a valid discovery request, to produce a Non-Party’s confidential information
6    in its possession, and the Party is subject to an agreement with the Non-Party not to produce
7    the Non-Party’s confidential information, then the Party shall:
8                   (1) promptly notify in writing the Requesting Party and the Non-Party that
9          some or all of the information requested is subject to a confidentiality agreement
10         with a Non-Party;
11                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective
12         Order in this litigation, the relevant discovery request(s), and a reasonably specific
13         description of the information requested; and
14                  (3) make the information requested available for inspection by the Non-Party.
15         If the Non-Party fails to object or seek a protective order from this court within 14
16   days of receiving the notice and accompanying information, the Receiving Party may
17   produce the Non-Party’s confidential information responsive to the discovery request. If
18   the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
19   information in its possession or control that is subject to the confidentiality agreement with
20   the Non-Party before a determination by the court. Absent a court order to the contrary,
21   the Non-Party shall bear the burden and expense of seeking protection in this court of its
22   Protected Material.
23         To the extent that a party – including any third party that produces documents in
24   response to a discovery request, subpoena, or Court order in this action – produces account
25   records of non-party Capital One customers, those records will be produced as
26   “CONFIDENTIAL” as defined above, so long as those documents otherwise meet the
27   requirements for confidential treatment.
28

                                                   10
                                                                               19-cv-01985-MMA (JLB)
1    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
3    Protected Material to any person or in any circumstance not authorized under this
4    Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing the
5    Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
6    unauthorized copies of the Protected Material, (c) inform the person or persons to whom
7    unauthorized disclosures were made of all the terms of this Order, and (d) request such
8    person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
9    attached hereto as Exhibit A.
10   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11         PROTECTED MATERIAL
12         When a Producing Party gives notice to Receiving Parties that certain inadvertently
13   produced material is subject to a claim of privilege or other protection, the obligations of
14   the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
15   This provision is not intended to modify whatever procedure may be established in an e-
16   discovery order that provides for production without prior privilege review. Pursuant to
17   Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
18   effect of disclosure of a communication or information covered by the attorney-client
19   privilege or work product protection, the parties may incorporate their agreement in the
20   stipulated protective order submitted to the court.
21   12.   MISCELLANEOUS
22         12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
23   to seek its modification by the court in the future.
24         12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
25   Order no Party waives any right it otherwise would have to object to disclosing or
26   producing any information or item on any ground not addressed in this Stipulated
27   Protective Order. Similarly, no Party waives any right to object on any ground to use in
28   evidence of any of the material covered by this Protective Order.

                                                   11
                                                                             19-cv-01985-MMA (JLB)
1          12.3 Filing Documents Under Seal. No document shall be filed under seal unless
2    counsel secures a court order allowing the filing of a document under seal. An application
3    to file a document under seal shall be served on opposing counsel, and on the person or
4    entity that has custody and control of the document, if different from opposing counsel. If
5    the application to file under seal a document designated as confidential is being made by
6    the non-designating party, then, upon request, the designating party must promptly provide
7    the applicant with a legal basis for the confidential designation to include within the
8    application. If opposing counsel, or the person or entity that has custody and control of the
9    document, wishes to oppose the application, he/she must contact the chambers of the judge
10   who will rule on the application, to notify the judge’s staff that an opposition to the
11   application will be filed.
12         12.4 Modification of the Protective Order by the Court. The Court may modify the
13   terms and conditions of the Order for good cause or, in the interest of justice, or on its own
14   order at any time in these proceedings.
15         12.5 Relation to Any Court or Local Rules. Without separate court order, the
16   Protective Order and the Parties’ Stipulation do not change, amend, or circumvent any
17   court rule or local rule.
18   13.   FINAL DISPOSITION
19         13.1 What Receiving Parties shall do with Protected Material. Within 60 days after
20   the final disposition of this action, as defined in paragraph 4, each Receiving Party must
21   return all Protected Material to the Producing Party or destroy such material. As used in
22   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23   summaries, and any other format reproducing or capturing any of the Protected Material.
24   Whether the Protected Material is returned or destroyed, upon a written request by the
25   Designating Party, the Receiving Party must submit a written certification to the Producing
26   Party (and, if not the same person or entity, to the Designating Party) by the 60-day deadline
27   that (1) identifies (by category, where appropriate) all the Protected Material that was
28   returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

                                                   12
                                                                               19-cv-01985-MMA (JLB)
1    abstracts, compilations, summaries or any other format reproducing or capturing any of the
2    Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
3    archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
4    legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
5    work product, and consultant and expert work product, even if such materials contain
6    Protected Material. Any such archival copies that contain or constitute Protected Material
7    remain subject to this Protective Order as set forth in Section 4 (DURATION).
8          13.2 What the Court shall do with Protected Material. Absent an ex parte motion
9    made within ten (10) calendar days of the termination of the case, the parties understand
10   that the Court will destroy any Protected Material in its possession.
11         IT IS SO ORDERED.
12   Dated: April 14, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  13
                                                                             19-cv-01985-MMA (JLB)
1                                            EXHIBIT A
2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3          I,      _____________________________         [print   or    type    full   name],    of
4    ________________ [print or type full address], declare under penalty of perjury that I have
5    read in its entirety and understand the Stipulated Protective Order that was issued by the
6    United States District Court for the Southern District of California on April 14, 2020 in the
7    case of Justin Evans v. Capital One Financial Corp., et al., Case Number 3:19-cv-01985-
8    MMA-JLB. I agree to comply with and to be bound by all the terms of this Stipulated
9    Protective Order and I understand and acknowledge that failure to so comply could expose
10   me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
11   not disclose in any manner any information or item that is subject to this Stipulated
12   Protective Order to any person or entity except in strict compliance with the provisions of
13   this Order.
14         I further agree to submit to the jurisdiction of the United States District Court for the
15   Southern District of California for the purpose of enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after termination of this
17   action.
18         I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and telephone
20   number] as my California agent for service of process in connection with this action or any
21   proceedings related to enforcement of this Stipulated Protective Order.
22         Date: ______________________________________
23         City and State where sworn and signed: _________________________________
24         Printed name: _______________________________
25         Signature: __________________________________
26
27
28

                                                   14
                                                                               19-cv-01985-MMA (JLB)
